Appeal and cross appeal from a judgment of the Supreme Court, Erie County (John A. Michalek, J.), entered March 5, 2002 in a proceeding pursuant to CPLR article 78. The judgment, inter alia, granted the petition for reinstatement of petitioners to their reclassified positions and awarded them back pay.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Green, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.